DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Response to Amendment
In response to the amendment received on January 7, 2022:
Claims 1-20 are pending;
The prior art rejections stand as modified in light of the amendment.
Claim Rejections - 35 USC § 102
The text of those sections of Title 35, U.S. Code not included in this action can be found in a prior Office action.
Claims 1, 2, 8 and 16-20 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Mitsuyasu et al. (DE 102019104238A1).
As to claim 1, Mitsuyasu discloses a battery assembly, comprising: a battery unit 60 comprising a battery, a first engaging portion 62, and a second engaging portion 76/72, the first engaging portion 62 and the second engaging portion 76/72 disposed on an end portion of the battery 60, the second engaging portion 76/72 being movable relative to the end portion; and a battery holding unit, the battery unit removably held by the battery holding unit,
the battery holding unit 12 comprising a holding member, the holding member 12 configured to engage with the first engaging portion 62 to hold the battery unit at a first position or to engage with the second engaging portion 76/72 to hold the battery unit at a second position, wherein when the holding member 12 and the first engaging 

    PNG
    media_image1.png
    660
    925
    media_image1.png
    Greyscale

A.  Battery and holder in a first position.  Holding unit 12 includes a projection 25 to engage with the first engaging portion 62 of the battery 60 to hold the battery in a first position (Fig. 6).
B.  The projection 25 of the holding member is moved away from the first engaging portion 62 along a lateral disengagement direction, the battery 60 moves downward along a detachment direction from the first position (Fig. 6) to a second position (Fig. 7 or 8) at which the holding member 12 engages with the second engaging portion 76/72.  The second engaging portion 76/72 is allowed to move relative to the end portion to disengage from the holding member 12 so that the battery 60 can be completely detached from the holder (Figs. 6-8, 24, 23).
Battery holding unit 12, comprising a holding member to engage with the engaging portions 62 and 72 of the battery via features 25 and 71 of the holder 12.
The second engaging portion 76/72 of the battery pack and the first engagement portion 62 are respectively disposed in a relative “upstream and downstream” relationship (portion 76/72 is upstream of portion 62 in the direction the battery is detached from the holder).  When the holding member 25 and first engaging portion 62 relatively move away from each other (Figs. 6-8), along the disengagement direction, the battery moves along a detachment direction from the first position (Fig. 6) to a second position (Figs. 7 or 8).  The second engagement portion 76/72 includes a moveable component 76 which is moves relative to the end portion to disengage from the holding member so that the battery unit moves along the detachment direction to subsequently be removed from the holding unit (as applied to claim 1).

    PNG
    media_image2.png
    452
    612
    media_image2.png
    Greyscale

As to claim 2, a lock device 24 is disposed on the battery holding unit 12 to couple with the holding member 25 when the lock device is in a locked state, the holding member 25 and the first engaging portion 62 are immovable relative to each other to maintain engaging with each other (Fig. 6 for example); when the lock device 25 is changed to an unlocked state, the holding member 25 is driven to move along the lateral disengagement direction to disengage from the first engaging portion 62 (Figs. 6-8 applied to claim 2).
As to claim 8, the second engaging portion 76/72 is movable relative to the first engaging portion 62 when the battery is held at the second position (see Figs. 6-8, for example); when the battery unit 60 is held at the second position, the second engaging portion 76/72 is allowed to be pushed by element 71 of the holder so as to push the spring second engaging portion 76/72 toward the battery 60 with respect to the first engaging portion to disengage from the holding member 12 upon further ejection of the battery from the holder 12 (Figs. 6-8 applied to claim 8).
As to claim 16, the battery holding unit 12 comprises base 18, the holding member 25 is disposed on the base, the base has a barrier portion 71, when the battery unit 60 is held at the first position (Fig. 6), the barrier portion 71 corresponds to the second engaging portion (see Figs. 6-8, applied to claim 16).
As to claim 17, the battery holding unit 12 comprises a base 18, the holding member 25 is disposed on the base 18, the battery unit 60 has a guiding groove (Fig. 11) at the end portion, the base 18 of the holding unit 12 facing the end of the battery unit 60 having the guiding groove features as shown in Fig. 11 is relatively moveable along the guiding groove of the battery unit 60 so that the battery unit 60 is guided to move relative to the battery holding unit 12 (Figs. 6-8 and 11 applied to claim 17).
As to claim 18, the battery holding unit 12 comprises a base 18, the holding member 25 is disposed on the base 18, the battery unit 60 has a recessed portion (Fig. 11) at the end portion, and outer wall of the base 18 is relatively moveable along an inner wall of the recessed portion so that the battery unit 60 is guided to move relative to the battery holding unit 12 (Figs. 6-8 and 11 applied to claim 18).
As to claim 19, the battery holding unit 12 comprises a base 18, the holding member 25 is disposed on the base, the base 18 has a surface which faces the battery 60, the surface is a guiding surface as the battery unit 60 wall facing the surface of base 18 interact with each other such that the battery unit 60 is moveable along the facing surface of the base 18 so that the battery unit 60 is guided to move into or out of the holder relative to the battery holding unit 12 (Figs. 6-8, applied to claim 19).
As to claim 20, the disengagement direction between the holding member 25 and engaging portion 62 is a lateral direction and the detachment direction for the battery 60, relative to the disengagement direction are substantially perpendicular to each other (Figs. 6-8, applied to claim 20).

    PNG
    media_image3.png
    660
    925
    media_image3.png
    Greyscale

Claim Rejections - 35 USC § 103

The text of those sections of Title 35, U.S. Code not included in this action can be found in a prior Office action.
Claims 12 and 13 are rejected under 35 U.S.C. 103 as being unpatentable over Mitsuyasu et al. (DE 102019104238A1) as applied to claim 1 above.
As to claims 12 and 13, the invention appears to rearrange the placement of the lock device from the holder to the battery along with the features corresponding to the portions which interact in the locked state and unlocked state.  As discussed above, Mitsuyasu disclosed providing a lock device to the holding member and disclosed the same portions which interact with one another between the battery holder and battery in the locked and unlocked state.  
The lock device 24 is disposed on the battery holding unit 12 to couple with the holding member 25 when the lock device is in a locked state, the holding member 25 and the first engaging portion 62 are immovable relative to each other to maintain engaging with each other (Fig. 6 for example); when the lock device 25 is changed to an unlocked state, the holding member 25 is driven to move along the lateral disengagement direction to disengage from the first engaging portion 62 (Figs. 6-8).
It would appear that the embodiment in claims 12 and 13 rearranges certain parts of the lock device, holding member, battery unit and engaging portions.  The concept of disposing the lock on either the holder or battery would have been understood to be such and the modification of the elements thereafter upon placement of the lock to either the holding unit or battery unit would have logically flowed from the desired placement of the lock to either unit. In re Japikse, 181 F.2d 1019, 86 USPQ 70 (CCPA 1950) (Claims to a hydraulic power press which read on the prior art except with regard to the position of the starting switch were held unpatentable because shifting the position of the starting switch would not have modified the operation of the device.); In re Kuhle, 526 F.2d 553, 188 USPQ 7 (CCPA 1975) (the particular placement of a contact in a conductivity measuring device was held to be an obvious matter of design choice).
Response to Arguments
Applicant's arguments filed January 7, 2022 have been fully considered but they are not persuasive. 
Applicant argues that the second and first engaging portions are respectively disposed upstream and downstream along the detachment direction which the battery unit leaves the battery holding unit so that the same holding member is configured to engage with the first engaging portion or the second engaging portion.
This argument is not persuasive for the following reasons:
First, as to the holding member being the “same holding member”. 
In response to applicant's argument that the references fail to show certain features of applicant’s invention, it is noted that the features upon which applicant relies (i.e., that the holding member is the same holding member that engages with the first or second engaging portion) are not recited in the rejected claim(s).  Although the claims are interpreted in light of the specification, limitations from the specification are not read into the claims.  See In re Van Geuns, 988 F.2d 1181, 26 USPQ2d 1057 (Fed. Cir. 1993).
Further, even if such were true, the overall holding unit 12 of Mitsuyasu is the same holder for holding the various holding portions of the battery therein (Figs. 6-8).  Thus the holder unit of Mitsuyasu can be interpreted as the holder unit and corresponding holder unit portions of the claims as specified in the rejection above.
As to the first engaging portion and second engaging portion respectively disposed at the upstream and downstream along the detachment direction.  The language therein can and has been interpreted such that the upstream portion is the portion nearest to the bottom of the configuration of Figs. 6-8 and this portion is the first portion nearest to the detachment side surface of the system, thereby defining the upstream area including protrusion 72/76 (second engaging portion).  The first engaging portion 62 of Mitsuyasu is further from the bottom surface and is held to be downstream along the detachment direction.  

    PNG
    media_image4.png
    607
    862
    media_image4.png
    Greyscale

Therefore, as shown above, the second engagement portion 72/76 is upstream relative to the first engagement portion 62 in the detachment direction.
Applicant further argues that first protrusion 71 remains immovable and is not the holding member recited in claim 1 for the reason that the first protrusion 71 cannot move relative to the first engaging portion.
This argument is not persuasive for the following reasons:
In response to applicant's argument that the references fail to show certain features of applicant’s invention, it is noted that the features upon which applicant relies (i.e., that the battery holding unit holding member has a first protrusion, much less a moveable first protrusion) are not recited in the rejected claim(s).  Although the claims are interpreted in light of the specification, limitations from the specification are not read into the claims.  See In re Van Geuns, 988 F.2d 1181, 26 USPQ2d 1057 (Fed. Cir. 1993).
As discussed above, the battery unit includes first engaging portion 62 and second engaging portion 72/76. The battery holder unit 12 is configured to engage with both the first engaging portion 62 or second engaging portion 72/76 to hold the battery at a desired position.
	With the second engaging portion 72/76 upstream of the first engaging portion 62 in the direction the battery is detached, a portion 25 of the holding member 12 and first engaging portion 62 relatively move away from each other (portion 25 moves away, but the relative movement between portion 25 and portion 62 is both elements are moved away from each other in the disengagement direction).   As a result, the battery unit moves along the detachment direction from the first position to the second position at which point the holding member 12 engages with the second engaging portion 72/76.  The second engaging portion 72/76 is designed as a deformable element and at least a portion of the second engaging portion 72/76 deforms or moves relative to the end portion to disengage from the holding member so that the battery unit moves again along the detachment direction to be removed from the battery holding unit 12.  This would be understood by one of ordinary skill in the art as it would be necessary for the portion 72/76 to be moveable or deformable so as to clear the holder end 71 and thus release the battery from the holder.  Therefore the second engaging portion 72/76 is understood to be moveable in relation to the holder end portion 71 so as to permit detachment of the battery.
For at least these reasons, the prior art rejections of record stand.
Allowable Subject Matter
Claims 3-7 and 14-15 are allowed.  See the previous Office Action for indicated allowable subject matter of claims 3 and 15.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Claims 9-11 objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
With respect to claim 9 (and claims 10-11, all of which are dependent upon claim 9), none of the cited prior art of record, alone or in combination, are held to reasonably teach, suggest or render obvious the battery assembly of claim 9, including all of the features of claims 1 and 2 and wherein the second engaging portion is movable relative to the first engaging portion; when the battery unit is held at a first position, a projection of the second engaging portion in the detachment direction at least partially falls outside the first engaging portion; when the battery unit is held at the second position, the second engaging portion is allowed to move relative to the first engaging portion toward a lateral side of the battery so that the second engaging portion disengages from the holding member by laterally shifting away from the holding member.
Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. U.S. Patent Application No. 2018/0006277 is cited of interest to a battery unit and holder wherein the two components interact via corresponding features of the holder and battery pack (see figures).
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to GREGG CANTELMO whose telephone number is (571)272-1283. The examiner can normally be reached Mon-Thurs 7am to 530pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Basia Ridley can be reached on (571) 272-1453. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/GREGG CANTELMO/Primary Examiner, Art Unit 1725